Court of Appeals, State of Michigan

                                               ORDER
                                                                            Thomas C. Cameron
People of MI v Michael Alan Latimer                                          Presiding Judge

Docket No.    336692                                                        Amy Ronayne Krause

LC No.        2015-256955                                                   Jonathan Tukel
                                                                             Judges


                The Court orders that the March 21, 2019 partial concurrence to the majority opinion is
hereby AMENDED to correct a clerical error. On page 2, second full paragraph, the fifth sentence is
amended to read: He merely maintained his basis for having believed he had no choice but to go to trial:
that he did not intend to kill the victim and was primarily trying to get away.

              In all other respects, the March 21, 2019 partial concurrence to the majority opinion
remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAR 2 6 2019
                                        Date